812 F.2d 1406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mildred GOANS, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1692.
United States Court of Appeals, Sixth Circuit.
Jan. 29, 1987.

Before JONES and GUY, Circuit Judges, and EDWARDS, Senior Circuit Judge.

ORDER

1
This matter is before the Court upon consideration of petitioner's appeal from the Tax Court's judgment which upheld respondent's tax assessment and awarded damages.  The matter has been referred to a panel of the Court pursuant to Rule 9, Rules of the Sixth Circuit.  Upon consideration of the certified record and petitioner's informal brief, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner was assessed income tax liabilities by respondent and penalties for fraud due to her receipt of wages and failure, based on an unwarranted claim of exemption, to file tax returns for the years 1980, 1981 and 1982.  Over petitioner's claims of respondent's alleged conspiracy that her wages did not constitute income and that the Tax Court lacked jurisdiction over the matter, respondents were granted summary judgment and awarded damages.  Petitioner appealed.


3
Upon consideration, this Court concludes that petitioner's motion to proceed in forma pauperis should be granted and the Tax Court's order be affirmed.  The law is settled that wages constitute taxable income and that the Tax Court has jurisdiction over matters which challenge tax assessments.   Brushaber v. Union Pacific R.R. Co., 240 U.S. 1 (1916);  Martin v. Commissioner, 756 F.2d 38 (6th Cir.1985).  The Tax Court properly refused to consider petitioner's allegation of a conspiracy because a determination of respondent's motives and administrative procedures, given the statutory notice of tax deficiency, would not excuse petitioner from tax liability.   See Ogiony v. Commissioner, 617 F.2d 14 (2d Cir.), cert. denied, 449 U.S. 900 (1980).


4
Finally, this Court concludes that double costs and attorney fees should be imposed against petitioner due to the frivolous nature of this appeal.  Rule 38, Federal Rules of Appellate Procedure;  Martin v. Commissioner, supra.


5
It is therefore ORDERED that petitioner's motion to proceed in forma pauperis be and hereby is granted.  The Tax Court's order is, accordingly, affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.  Double costs and attorney fees are hereby awarded to the government.  An itemized and verified bill for the costs and attorney fees may be filed with the Clerk of this Court, with proof of service, within 14 days after the entry of this order.